Citation Nr: 1418876	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a disability manifested by eye pain.

3.  Entitlement to service connection for an eye disability other than one manifested by eye pain.

4.  Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are etiologically related to her active duty service.

2.  The Veteran's currently documented eye pain was caused by her service-connected migraine headaches.

3.  The Veteran does not have a current eye disability, other than eye pain.

4.  The Veteran's currently documented psychiatric disorder was caused by her service connected migraine headaches.

CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in active service.  38 U.S.C.A. § 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
2.  The criteria for entitlement to service connection for a disability manifested by eye pain have been met.  38 U.S.C.A. § § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  The Veteran does not have an eye disability, other than eye pain, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for an acquired psychiatric condition have been met.  38 U.S.C.A. § § 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

A review of the record reflects that by letters in August and November 2010 the Veteran was provided notice of the what information was necessary to substantiate the claims as well as which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  These notices were provided in a timely fashion; that is, before the RO initially decided the Veteran's claims.

There has been no contention in this case that VA did not satisfy its duty to notify pursuant to the VCAA.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In this case, VA secured and associated with the claims file all evidence the Veteran identified as being pertinent to her appeal, including service treatment records and post-service treatment records. In addition, VA examinations were conducted in September, October, and November 2010 and provided the findings and opinions requested by the Board.  In reviewing the examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.  The Veteran does not contend otherwise.

In summary, the duties imposed by the VCAA have been considered and satisfied. 

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  This regulation also has certain evidentiary criteria to meet, which are not relevant to this claim.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Migraine Headaches

Service treatment records confirm complaint and/or treatment for headaches in 1985 and 1986.  The Veteran also reported a history of severe headaches at her separation examination in April 1988.

The evidence regarding whether the Veteran's currently diagnosed headaches are related to service (i.e., nexus) consists of an October 2010 VA examiner's opinion (negative) and a March 2011 opinion from Dr. R. (positive).  Upon review, the Board finds that although there was no actual diagnosis of migraine headaches in service, given the Veteran's account of headaches in service and thereafter, and Dr.R's opinion, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's migraine headaches are related to her headaches and nausea experienced in service.  As such, the Board finds that the Veteran's claim for service connection for migraine headaches must be granted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Disability Manifested by Eye Pain

At a November 2010 VA examination, the examiner noted after review of the file that the Veteran had eye pain while on active duty and that this eye pain would occur when she got migraine episodes.  The examiner provided an assessment of visual disturbances detailed by eye pain related to ophthalmic migraines.  

The VA examiner's November 2010 examination is adequate and is consistent with the evidence of record.  Because service connection for migraine headaches is established in this decision, there is now essentially no medical opinion evidence weighing against the claim for service connection for a disability manifested by eye pain as secondary to migraine headaches.  The evidence in fact shows that the migraines cause the eye pain.  As a result, entitlement to service connection for a disability manifested by eye pain, diagnosed as ophthalmic migraines secondary to now service connected migraine headaches, is warranted.  38 C.F.R. § 3.310(a); 

Eye Disability Other Than Eye Pain

As noted above, the Veteran underwent a VA examination in November 2010 in which the assessment was of visual disturbances detailed by eye pain related to ophthalmic migraines.  No other disabilities of the eye were noted in the examination.  Indeed, no other eye disorders, other than refractive error and the eye pain for which service connection is now in effect, are documented in the clinical records.  Nor has the Veteran herself referenced an eye disorder other than pain or refractive error.  The Board notes that refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c). 

The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection for an eye disability other than eye pain, and the claim must be denied.  38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

At a September 2010 VA mental disorders examination, the examining psychologist diagnosed the Veteran with depression, not otherwise specified.  The psychologist provided the opinion that the depression was at least as likely as not secondary to chronic back, legs, feet, and migraine pain.  

Although the examiner identified several physical impairments which contributed to the development of the claimed psychiatric disorder, the Veteran's now service-connected migraines were also identified as causing the psychiatric disorder.  The only medical evidence addressing the relationship of the psychiatric disability to the migraines is supportive of the claim.  Accordingly, entitlement to service connection for an acquired psychiatric condition, as secondary to the now service connected migraine headaches, is warranted.  38 C.F.R. § 3.310(a). 


ORDER

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for an eye disability manifested by eye pain is granted.

Entitlement to service connection for an eye disability other than eye pain is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


